 



Exhibit 10.5

NONQUALIFIED STOCK OPTION AGREEMENT

This Nonqualified Stock Option Agreement (“Agreement”) has been entered into as
of the      day of      , 200     , between Integra Bank Corporation, an Indiana
corporation (the “Company”), and      , an employee of the Company or one of the
Company’s subsidiaries (“Participant”), pursuant to the Company’s 2007 Equity
Incentive Plan (the “Plan”).

WHEREAS, the committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”) has determined to grant to Participant an
option to purchase shares of the Company’s common stock pursuant to the terms
and conditions as provided in the Plan and this Agreement; and

WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the option;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Participant agree as follows:

1. Grant of Option and Exercise Price. Subject to the terms and conditions
stated in the Plan and this Agreement as of            , 200     (the “Date of
Grant”), the Committee has granted to Participant an option (the “Option”) to
purchase      shares of the Company’s common stock (the “Shares”) at an exercise
price per Share equal to $     (the “Exercise Price”). The Option is also
expressly subject to and conditioned upon Participant’s compliance with the
accompanying letter agreement.

2. Nonqualified Stock Option. The Option is not intended to qualify as an
incentive stock option under Section 422 of the Code (as defined in the Plan).

3. Exercise of Option. The Option shall become exercisable as follows or on such
earlier date as provided in the Plan:      of the Shares subject to this Option
shall be exercisable      years from the Date of Grant; and      of the Shares
subject to this Option shall be exercisable      years from the Date of Grant.

4. Term of Option. Unless sooner terminated as provided in this Agreement or the
Plan, the Option shall expire ten years from the Date of Grant.

5. Method of Exercise. The Participant may exercise the Option in the manner
stated in the Plan.

6. Delivery and Registration of the Shares. The Company shall not be required to
deliver any Shares upon exercise of the Option prior to (a) the admission of the
Shares for listing on any stock exchange or system on which the Shares may then
be listed, and (b) the completion of registration or other qualification of the
Shares under any state or federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.

 

1



--------------------------------------------------------------------------------



 



7. Plan Controlling. The Option and the terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon the Participant and his or her legal
representatives.

8. Qualification of Rights. Neither this Agreement nor the existence of the
Option shall be construed as giving the Participant any right (a) to be retained
as an employee of the Company or any of its subsidiaries; or (b) as a
shareholder with respect to the Shares until the certificates for the Shares
have been issued and delivered to the Participant.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

10. Notices. All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Evansville, Indiana, and if to the Participant or his or her
successor, to the address last furnished by the Participant to the Company. Each
notice and communication shall be deemed to have been given when received by the
Company or the Participant.

11. Transferability. During the Participant’s lifetime, the Option shall be
exercisable only by the Participant or any guardian or legal representative of
the Participant, and the Option shall not be transferable except: (a) in case of
the death of the Participant, by will or the laws of descent and distribution,
(b) pursuant to a “qualified domestic relations order” (within the meaning of
Section 414(p) of the Code and the rules and regulations promulgated
thereunder), or (c) to (i) any members of the Participant’s Immediate Family,
(ii) a trust for the exclusive benefit of the Participant’s Immediate Family or
(iii) a partnership, the sole owners of which are one or more members of the
Participant’s Immediate Family. The term “Immediate Family” shall mean the
Participant’s spouse, parents, children, stepchildren, grandchildren and legal
dependents (and for this purpose, shall also include the Participant). The
Option shall not be subject to attachment, execution or similar process, and may
not be transferred by any recipient described in the preceding sentences except
to any member of the Participant’s Immediate Family.

12. Representations and Warranties of Participant. The Participant represents
and warrants to the Company that he or she has received and reviewed a copy of
the Plan.

-2-

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

INTEGRA BANK CORPORATION

By:
                                                                                  
Michael T. Vea, Chairman of the Board, President
and Chief Executive Officer
 

[Signature of Participant]                                              



-3-

 

3



--------------------------------------------------------------------------------



 



[Form of Letter Agreement]

Dear

From time to time, the Compensation Committee of the Board of Directors of
Integra Bank Corporation grants awards to certain key employees of Integra Bank
Corporation and its subsidiaries or affiliates (collectively, the “Company”) as
a means of rewarding their special efforts. It is a pleasure to inform you that
you (the “Employee”) have been granted an award in accordance with the Company’s
2007 Equity Incentive Plan (the “Plan”). The details of the award are contained
in the accompanying award agreement. The award under the Plan is conditioned on
the Employee executing and returning a copy of this letter (the “Agreement”) to
Gretchen Dunn within thirty days of the date of this Agreement.

1. Employment. Pursuant to the terms and conditions of this Agreement, the
Company agrees to employ or to continue to employ Employee and Employee agrees
to be employed or to continue to be employed by the Company. The Company and
Employee acknowledge and agree that Employee’s employment is on an at-will
basis, and, accordingly, either the Company or Employee may terminate the
employment relationship at any time for any reason, or no reason whatsoever,
with or without cause, and without advance notice.

2. Company Property. Employee acknowledges and agrees that all tangible
materials, equipment, documents, copies of documents, data compilations (in
whatever form), and electronically created or stored materials that Employee
receives or makes in the course of his/her employment with the Company are and
shall remain the property of the Company, and Employee shall immediately return
such property to the Company upon the Company’s request or upon termination of
Employee’s employment with the Company

3. Non-Disclosure of Confidential Information. As used in this Agreement, the
term “Confidential Information” means any and all of the Company’s trade
secrets, confidential and proprietary information and all other non-public
information and data about the Company and its business, including, without
limitation, lists of customers, information pertaining to customers, marketing
plans and strategies, pricing information, cost information, research and
development information, business plans, financial information, personnel
information and information about prospective customers or prospective products
and services, whether or not reduced to writing or other tangible medium of
expression, including work product created by Employee in rendering services for
the Company. During Employee’s employment with the Company and thereafter,
Employee will not use or disclose to others any of the Confidential Information,
except as authorized in writing by the Company or in the normal performance of
work assigned to Employee by the Company. Employee agrees that the Company owns
the Confidential Information and Employee has no rights, title or interest in
any of the Confidential Information. Employee will abide by the Company’s
policies protecting the Confidential Information. At the Company’s request or
upon termination of Employee’s employment with the Company, Employee will
immediately deliver to the Company any and all materials (including copies and
electronically stored data) containing any Confidential Information in
Employee’s possession, custody or control. Employee’s confidentiality
obligations shall continue as long as the Confidential Information remains
confidential, and shall not apply to information that becomes generally known to
the public through no fault or action of Employee.

4. Restrictive Covenants.

a. During Employee’s employment with the Company and for a period of twelve
(12) months immediately after the termination of such employment, Employee will
not provide, sell, market or attempt to provide, sell or market (i) any loans,
credit facilities or lending services that are intended to refinance or
otherwise replace, in whole or in part, any loans, credit facilities or lending
services provided by the Company to any of the Company’s customers or (ii) any
loans, credit facilities or lending services to any of the Company’s customers
if the Company is engaged or has been engaged in negotiations or discussions
(including, but not limited to, any negotiations or discussions that have
resulted in the submission of a term sheet, commitment letter, loan proposal,
loan application or similar documentation) with such customer for the provision
of any similar loans, credit facilities or lending services at any time during
the twelve (12) months immediately preceding the termination of Employee’s
employment with the Company or (iii) any depositary accounts or cash management
services that replace or transfer, in whole or in part, similar accounts or
services provided by the Company at any time during the twelve (12) months
immediately preceding termination.

b. During Employee’s employment with the Company and for a period of twelve
(12) months immediately after the termination of such employment, Employee will
not solicit, recruit, hire, employ or attempt to hire or employ, or assist
anyone in the recruitment or hiring of, any person who is an employee of the
Company, or otherwise urge, induce or seek to induce any person to terminate
his/her employment with the Company.

5. Governing Law; Choice of Forum. The Company and Employee acknowledge and
agree that this Agreement shall be interpreted and enforced in accordance with
the laws of the State of Indiana, notwithstanding any state’s choice-of-law
rules to the contrary. The Company and Employee further acknowledge and agree
that this Agreement is intended, among other things, to supplement the
provisions of the Uniform Trade Secrets Act, as amended from time to time, and
the duties Employee owes to the Company under the common law, including, but not
limited to, the duty of loyalty. The parties agree that any legal action
relating to this Agreement shall be commenced and maintained exclusively before
any appropriate state court of record in Vanderburgh County, Indiana, or the
United States District Court for the Southern District of Indiana, Evansville
Division; further, the parties hereby submit to the jurisdiction and venue of
such courts and waive any right to challenge or otherwise object to personal
jurisdiction or venue in any action commenced or maintained in such courts.

6. Remedies. Employee recognizes that a breach or threatened breach by Employee
of this Agreement will give rise to irreparable injury to the Company and that
money damages will not be adequate relief for such injury, and, accordingly,
agrees that the Company shall be entitled to obtain injunctive relief without
having to post any bond or other security, to restrain or prohibit such breach
or threatened breach, in addition to any other legal remedies which may be
available, including without limitation the recovery of monetary damages from
Employee. In addition, the Company shall be entitled to recover from Employee
all litigation costs and attorneys’ fees incurred by the Company in any action
or proceeding relating to this Agreement in which the Company prevails.

 

 

5



--------------------------------------------------------------------------------



 



7. Survival of Obligations. Employee acknowledges and agrees that certain of
Employee’s obligations under this Agreement, including, without limitation,
Employee’s non-disclosure and restrictive covenant obligations, shall survive
the termination of Employee’s employment with the Company. Employee further
acknowledges and agrees that Employee’s non-disclosure and restrictive covenants
set forth in Sections 3 and 4 shall be construed as independent covenants and
that no breach of any contractual or legal duty by the Company shall be held
sufficient to excuse or terminate Employee’s obligations under Sections 3 and 4
or to preclude the Company from obtaining injunctive relief for Employee’s
violation or threatened violation of such covenants.

Sincerely,

Michael T. Vea
Chairman, President and
Chief Executive Officer

AGREED TO:  

Signature                                            

Printed                                              

Dated:            , 200     

 

 

6